Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, thermally expanded graphite, in the reply filed on 12/8/2020 is acknowledged.
Claims 3, 4 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.
	Claims 1, 2, 5-10 and 14-18 will therefore be examined.
Applicant is reminded that claims drawn to an unelected species may be eligible for rejoinder.
	According to MPEP 821.04:
	In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder. 
	Rejoined claims will then be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.
	The requirement for restriction between the rejoined inventions will be withdrawn. Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	The provisions of MPEP § 706.07 govern the propriety of making an Office action final in rejoinder situations. If rejoinder occurs after the first Office action on the merits, and if any of the rejoined claims are unpatentable, e.g., if a rejection under 35 U.S.C. 112, first paragraph is made, then the next Office action may be made final where the new ground of rejection was necessitated by applicant’s amendment (or based on information submitted in an IDS filed during the time period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p)). See MPEP § 706.07(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yachamaneni et al., Mesoporous carbide-derived carbon for cytokine removal from blood plasma. Biomaterials, 31(18), Pages 4789-4794, June 2012 as cited on the IDS filed 1/30/2020 as reference 15, hereinafter Yachamaneni, in view of US 2013/072845 A1 Tennison, as cited on the IDS file 1/30/2020 as reference 2, hereinafter Tennison.
	Regarding claim 1, Yachamaneni teaches a method of removing cytokines from human plasma spiked with TNFα, IL-6 and IL-1β where the method involves incubating adsorbents with the plasma for 5, 30 or 60 minutes (page 4790, column 2 section 2.3). The carbon forms they use are carbide derived carbons (page 4790 column 1 section 2.1). These carbide derived carbons have slit shaped openings greater than 50 nm (Figure 1a-e) and also mesopores (page 4792 column 2 last paragraph and table 1). 
	Regarding claim 5, Yachamaneni teaches that TNFα has a molecular weight from 17-51 kDa (page 4791 column 1 middle paragraph).
	Regarding claim 6-8, Yachamaneni teaches that TNFα and interleukin 6 (IL-6) are cytokines (page 4791 column 1 middle paragraph).
	Regarding claim 9, Yachamaneni teaches that 90% or more of TNFα is removed by a variety of CDCs by 3 minutes (see figure 2c 800 degree chlorination temperature as an example but figure 2a-c is relevant to this claim). CDC chlorinated at any temperature removes more than 90% of IL-6 in 30 minutes or less (figure 3c specifically, Figures 3a-b are also relevant).
	Regarding claim 14, Yachamaneni teaches that the protein is IL-6 (figure 3).
	Regarding claim 16, Yachamaneni teaches that the protein is TNFα (figure 2).
	Yachamaneni does not teach that their carbon has macropores.
	Tennison teaches that macropores are required for removal of TNF from plasma (figure 5 and paragraph [0082]). Figure 2 shows the pore size distributions of carbons 1, 2 and 3.
	Therefore, one of ordinary skill in the art, before the effective filing date, would have been motivated to use a macroporous and mesoporous carbon to remove cytokines from blood because mesopores and macropores are better for removing cytokines from plasma than mesopores are alone (Yachamaneni Table 1 and figure 2C; Tennison Figure 5). One would be motivated to include macropores in the CDC of Yachamaneni because TNF has a larger molecular weight than IL-8 or IL-6 and therefore requires larger pores to remove it (Yachamaneni page 4789 column 2 lines 3-9, Figure 2D and figure 3D; Tennison paragraph [0082]). Evidence for Tennison’s conclusion is provided in figure 5 where mesoporous and macroporous carbons remove more TNF than microporous carbons and carbon 3, the .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yachamaneni et al., Mesoporous carbide-derived carbon for cytokine removal from blood plasma. Biomaterials, 31(18), Pages 4789-4794, June 2012 as cited on the IDS filed 1/30/2020 as reference 15, hereinafter Yachamaneni, in view of US 2013/072845 A1 Tennison, as cited on the IDS file 1/30/2020 as reference 2, hereinafter Tennison, as applied to claims 1, 5-9, 14 and 16 above, in further view of US 2004/0228829 A1, Roberts et al, hereinafter Roberts, as evidenced by Gambro. Hemoperfusion-Renal intensive care self-learning module, Copyright February 2009, 36 pages, hereinafter Gambro.
	Yachamaneni teaches a method of removing cytokines from human plasma spiked with TNFα, IL-6 and IL-1β where the method involves incubating adsorbents with the plasma for 5, 30 or 60 minutes (page 4790, column 2 section 2.3). The carbon forms they use are carbide derived carbons (page 4790 column 1 section 2.1). These carbide derived carbons have slit shaped openings greater than 50 nm (Figure 1a-e) and also mesopores (page 4792 column 2 last paragraph and table 1). These pore size dimensions are comparable to TNFα and IL-6 (page 4791 column 1 middle paragraph and figure 2d; page 4793 column 1 paragraph 1 and figure 3d). More than 90% of TNFα and IL-6 are removed by a variety of carbide derived carbons by 60 minutes (figure 2a-c and figure 3a-c). Yachamaneni suggests that better methods of extracorporeal TNFα removal in patients with sepsis are needed, as adsorbents up to that time poorly adsorbed TNFα; however, they do not provide a specific method to filter patient blood (Introduction first two paragraphs).
	Yachamaneni does not teach that their carbon has macropores.

		Therefore, one of ordinary skill in the art, before the effective filing date, would have been motivated to use a macroporous and mesoporous carbon to remove cytokines from blood because mesopores and macropores are better for removing cytokines from plasma than mesopores are alone (Yachamaneni Table 1 and figure 2C; Tennison Figure 5). One would be motivated to include macropores in the CDC of Yachamaneni because TNF has a larger molecular weight than IL-8 or IL-6 and therefore requires larger pores to remove it (Yachamaneni page 4789 column 2 lines 3-9, Figure 2D and figure 3D; Tennison paragraph [0082]). Evidence for Tennison’s conclusion is provided in figure 5 where mesoporous and macroporous carbons remove more TNF than microporous carbons and carbon 3, the most macroporous of the three carbons tested, removes the most TNF by 90 minutes (Paragraph [0082]). One would be expected to succeed in modifying the CDC of Yachamaneni because CDCs can be produced with tunable pore sizes (Yachamaneni page 4790 column 1 first full paragraph and page 4793 column 2 lines 14-18).
	Yachamaneni in view of Tennison does not teach a method of treating sepsis in a patient comprising performing their method on the blood of a patient.
	Regarding claim 17, Roberts teaches a cylindrical device that comprises activated charcoal and a non-ionic exchange resin for the filtration of blood drawn directly from a patient and subsequently returned to the patient (Figures 1 and 8, paragraph [0054] and Paragraph [0067]). This device can be used to treat sepsis (paragraph [0052]) and can be used to remove cytokines from blood (paragraph [0027]). 
	Regarding claim 18, the device of Roberts is a hemoperfusion cartridge (as evidenced by Gambro page 8-page 9 first two paragraphs) because it contains activated carbon encased in a device that allows for blood to pass through the carbon (Roberts Figures 1-4 and 8, paragraph [0054] and 
	It would therefore be obvious to one of ordinary skill before the effective filing date to treat a patient for sepsis using the carbon of Yachamaneni in view of Tennison (as above) in combination with the method of Roberts (figure 1) to create an improved method and device for filtering the blood of a patient suffering from sepsis. One would be motivated to replace the activated carbon of Roberts (paragraph [0028]) with the CDC of Yachamaneni in view of Tennison (as above) because as stated in Yachamaneni the pores found in activated carbon are too small to allow large biomolecules to efficiently adsorb to the activated carbon (page 4790 column 1 lines 12-14). By using the carbon of Yachamaneni modified with the macropores of Tennison one of ordinary skill would be assured of success in removing more proinflammatory TNFα in addition to other cytokines which would improve patient outcomes in sepsis because the carbon of Yachamaneni in view of Tennison makes up for the noted deficiency in the carbon of Roberts (Yachamaneni page 4789 column 2 lines 3-9, Figure 2D and figure 3D; Tennison paragraph [0082]).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yachamaneni et al., Mesoporous carbide-derived carbon for cytokine removal from blood plasma. Biomaterials, 31(18), Pages 4789-4794, June 2012 as cited on the IDS filed 1/30/2020 as reference 15, hereinafter Yachamaneni, in view of US 2013/072845 A1 Tennison, as cited on the IDS file 1/30/2020 as reference 2, hereinafter Tennison, as applied to claims 1, 5-9, 14 and 16 above, in further view of US 2009/0258782 A1, Gogotsi et al., cited on the IDS filed 1/30/2020 as citation 1, hereinafter Gogotsi.
	Yachamaneni teaches a method of removing cytokines from human plasma spiked with TNFα, IL-6 and IL-1β where the method involves incubating adsorbents with the plasma for 5, 30 or 60 minutes nd paragraph). They also teach that CDCs derived from MAX-phase carbides had been demonstrated to have high cytokine removal efficiency under certain preparation conditions due to tunable pore size and large pore volume (page 4790 column 1 1st full paragraph).
	Yachamaneni does not teach that their carbon has macropores.
	Tennison teaches that macropores are required for removal of TNF from plasma (figure 5 and paragraph [0082]). Figure 2 shows the pore size distributions of carbons 1, 2 and 3.
	Therefore, one of ordinary skill in the art, before the effective filing date, would have been motivated to use a macroporous and mesoporous carbon to remove cytokines from blood because mesopores and macropores are better for removing cytokines from plasma than mesopores are alone. One would be motivated to include macropores in the CDC of Yachamaneni because TNF has a larger molecular weight than IL-8 or IL-6 and therefore requires larger pores to remove it (Tennison paragraph [0082]). Evidence for Tennison’s conclusion is provided in figure 5 where mesoporous and macroporous carbons remove more TNF than microporous carbons and carbon 3, the most macroporous of the three carbons tested, removes the most TNF by 90 minutes (Paragraph [0082]). One would be expected to succeed in modifying the CDC of Yachamaneni because CDCs can be produced with tunable pore sizes (Yachamaneni page 4790 column 1 first full paragraph).

	Gogotsi teaches that particles that are too small do not make good blood filters because the small size makes them difficult to filter from body fluids (paragraph [0007]). They also teach that for some applications it may be advantageous to bind the carbon particles formed together using a biocompatible polymer and shaped for incorporation into a filtration system. They give the example of Teflon as a suitable polymer (paragraph [0032]). The particles of Yachamaneni are quite small as well being only a few millimeters to a few micrometers across (Yachamaneni figure 1).
	It would therefore be obvious to one of ordinary skill before the effective filing date to incorporate a carbon form, such as carbide derived carbon particles or powder, into a polymer matrix. One would be motivated to do this to create a filtration system that could remove cytokines from blood that would fit into a blood filtration apparatus and would not require filtration of the carbon particles from the solution containing cytokines.
	Regarding claim 15, Yachamaneni in view of Tennison does not teach does not teach that the protein adsorbed is IL-8.
	Gogotsi teaches that MAX-phase CDCs can be used to adsorb cytokines from blood (paragraph [0009]). Gogotsi teaches a method of removing proteins from human plasma spiked with cytokines, which recreate blood conditions found in patients with sepsis (paragraph [0049]). Carbon adsorbents were equilibrated overnight in PBS before being added to the blood product (paragraph [0049]). These carbon adsorbents were carbide-derived carbons which were manufactured at temperatures between 600°C to 1200°C (paragraph [0050]) and have slit shaped mesopores (paragraph [0040]). The pores of the carbide-derived carbon can be tuned to sizes between 2 nm and up to about 50 nm (paragraph [0024]). The pore size dimensions of the pores are similar to those of the cytokines that Gogotsi is removing from blood (Figure 7 and paragraphs [0051]-[0052]). Ti2AlC-CDC formed at 800°C removed 
	Yachamaneni teaches that their synthesized CDCs have surface areas greater than 50 m2/g with pore sizes greater than 5 nm (table 1 and page 4792 column 1-column2). When comparing figure 1 of Yachamaneni with figures 1 and 5 of Gogotsi it can also be seen that the pore geometry is very similar between the two carbons. Therefore, it would be obvious to one of ordinary skill before the effective filing date that the CDCs of Yachamaneni would adsorb IL-8. Given that the carbons are produced in the same manner (compare Yachamaneni page 4790 section 2.1 to Gogotsi example 1), from the same metal carbide starting material, to have similar pore structure and size it would be expected that the carbon of Yachamaneni would perform the same as the carbon of Gogotsi. There is an expectation of success in this case because the materials appear to be the same, Yachamaneni was simply exploring a broader range of preparation conditions than those in Gogotsi.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yachamaneni et al., Mesoporous carbide-derived carbon for cytokine removal from blood plasma. Biomaterials, 31(18), Pages 4789-4794, June 2012 as cited on the IDS filed 1/30/2020 as reference 15, hereinafter Yachamaneni, in view of US 2013/072845 A1 Tennison, as cited on the IDS file 1/30/2020 as reference 2, hereinafter Tennison, as applied to claims 1, 5-9, 14 and 16 above, in further view of Wanci, S., et al. Expanded graphite – A new kind of biomedical material. Carbon, 37, Pages 351-358, 1999, hereinafter Wanci, and Chaudhry, H., et al. Role of Cytokines as a double-edged sword in sepsis. In Vivo, 27(6), pages 669-684, 2013, hereinafter Chaudhry.
	Yachamaneni teaches a method of removing cytokines from human plasma spiked with TNFα, IL-6 and IL-1β where the method involves incubating adsorbents with the plasma for 5, 30 or 60 minutes 
	Yachamaneni does not teach that their carbon has macropores.
	Tennison teaches that macropores are required for removal of TNF from plasma (figure 5 and paragraph [0082]). Figure 2 shows the pore size distributions of carbons 1, 2 and 3.
	Therefore, one of ordinary skill in the art, before the effective filing date, would have been motivated to use a macroporous and mesoporous carbon to remove cytokines from blood because mesopores and macropores are better for removing cytokines from plasma than mesopores are alone. One would be motivated to include macropores in the CDC of Yachamaneni because TNF has a larger molecular weight than IL-8 or IL-6 and therefore requires larger pores to remove it (Tennison paragraph [0082]). Evidence for Tennison’s conclusion is provided in figure 5 where mesoporous and macroporous carbons remove more TNF than microporous carbons and carbon 3, the most macroporous of the three carbons tested, removes the most TNF by 90 minutes (Paragraph [0082]). One would be expected to succeed in modifying the CDC of Yachamaneni because CDCs can be produced with tunable pore sizes (Yachamaneni page 4790 column 1 first full paragraph).

	Wanci teaches thermally expanded graphite with slit shaped pores (page 356 column 1 paragraph 4 and figure 1). The graphite contains both mesopores and macropores (figure 2). There is a small peak around a pore size of 3-5 nm which overlaps with the peak shown in Gogotsi figure 3 for their carbon form indicating that the expanded graphite contains pores that are around a size which will work for cytokine adsorption. Wanci also teaches that expanded graphite can be useful in a medical dressing to adsorb biological macromolecules including proteins, blood cells and bacteria (page 357 column 2 paragraphs 2 and 3).
	Wanci does not teach using TEG as a treatment for sepsis.
	Chaudhry teaches that sepsis results from the interactions between bacteria or viruses and the immune system and that these infections can trigger a cytokine storm (page 2 2nd full paragraph). 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use TEG as the carbon form to adsorb cytokines from blood because TEG can adsorb proteins and bacteria which are a major contributor to the development of sepsis. One would have been motivated to use the TEG of Wanci as a blood filtration medium because the TEG has the requisite pore sizes to adsorb the proteins TNFα, IL-6 and IL-8, TEG can adsorb proteins and the bacteria, which cause sepsis, and TEG is biocompatible. One would have a reasonable expectation of success because TEG possesses the same physical qualities necessary to perform the claimed function, namely pore size, protein adsorption and biocompatibility, as the CDC of Yachamaneni.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647